Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	The double patenting rejections in view of U.S. Patent 9,613,119 and U.S. Patent 10,019,321 are withdrawn because the amended claims are different than the claimed subject matter of both patents.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: applicant’s arguments concerning the prior art references of Nemawarker1, Bestlar2 and Elliott3 are persuasive.  The prior art references do not render obvious the ordered combination of claimed elements including “storing the data item using the unique ID for the data item, wherein the data item is immutable after the unique ID for the data item has been formed and identical copies of the data item are identified by the same unique ID”.   An additional search was conducted, however, other references could not be found which render obvious the ordered combination of elements.  Therefore, claims 1-6, 8-14, and 16-23 are allowed. 





Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERYL L HOLLAND whose telephone number is (571)270-7753.  The examiner can normally be reached on Monday-Friday 10:30-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on 571-272-4080.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/SHERYL L HOLLAND/Examiner, Art Unit 2161     





























/APU M MOFIZ/Supervisory Patent Examiner, Art Unit 2161                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 


    
        
            
        
            
        
            
    

    
        1 Nemawarker et al., Patent Application Publication 2005/0034033.
        2 Bestlar et al., Patent Application Publication 2013/0185258.
        3 Elliott, U.S. Patent 6,987,726.